CHARLES J. SCHUCK, Judge.
As heretofore indicated in an award made at the present term, as well as an award made by this court to claimant on February 1-0, 1943, to which reference has been made in claim No. 420-S, and for the reasons appearing in said opinion, heretofore filed in claim No. 223, 1 Court of Claims (W. Va.) 108, claimant filed his claim herewith for $936.00, payable at the rate of $52.00 per month, beginning-July 1, 1945 and continuing to December 31, 1946; this claim being in effect a continuation of the award máde February 10, 1943, in case No. 223, supra.
The state road commission, through its officials, recommends the continuation of the payment for the period indicated, at the rate of $52.00 per month and the attorney general, through the assistant attorney general, W. Bryan Spillers, concurs in the said recommendation.
In view of the action heretofore taken by the Legislature in honoring and allowing said monthly payment for the periods indicated, we make a further award of nine hundred and thirty-six dollars ($936.00) for the period from July 1, 1945, to December 31, 1946, payable to claimant at the rate of $52.00 per month.